Case: 5:19-cv-01802-JRA Doc #:1 Filed: 08/07/19 1 of 6. PagelD #: 1
~ FILED

oe £0ld

CLERK, U.S. DISTRICT COURT
NORTHERN DISTRICT OF OHIO
AKRON

Pro Se 6(Rev 12/16) Complaint tor a Civil Case Alleginy that the Defendant wes the Plainntfa Sum of Money

UNITED STATES DISTRICT COURT

for the

‘ \ =~ \
Ny arn District of ( MM Oo
En eon Division 5 19

Case No.

CY 1802

(Write the full name of each defendant wha is being oy Ifthe
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list af names)

)
9 3 (to te filled in by the ¢ din by the C. “lerk's Office) s Office)
oh. aenabl dak +)
Plaintiffis) )
(Write the fidl name af each plaintiff wha ts filing Sus complaint ) La 4 . f
s : : / al: (check one, :
Ifthe names of all the plaintiffs cannot fit in the space above, ) Jury Tr ul: (eh ot) Yes LC No
please write “see attached” in the space and attach an additional
page with the full list of names.) )
~ ) JUDGE ADAMS
)
)
)
drsiduk \. a Shiny MAG. JUDGE BURKE
Defendant(s) )
)
)

COMPLAINT FOR A CIVIL CASE ALLEGING THAT THE

DEFENDANT OWES PLAINTIFF A SUM OF MONEY
(28 U.S.C. § 1332; Diversity of Citizenship)

L The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed, = (
Name Cc ak & ded | / KES os
Street Address AS Ee. Wath &r.
City and County ee — haat LU
State and Zip Code Ord WY
Telephone Number _ 23S, Lon \S&

E-mail Address Sas see CyY\__

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or tithe @f known). Attach additional pages if needed,

Page | of 6
Case: 5:19-cv-01802-JRA Doc #:1 Filed: 08/07/19 2 of 6. PagelD #: 2

Pro Se 6 (Rev. 12/16) Complaint fer a Civil Case Alleging that the Defendant Owes the Plaintiffa Sum of Money

Defendant No. |
Name
Job or Tithe gf kncavn)
Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address (if known)

Defendant No. 2
Name
Job or Title (ifknewn)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 3
Name
Job or Tithe pfkncwni
Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address (if known)

Defendant No. 4
Name
Job or Title ufknown)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address if known)

A SOM \Run()
Sisk a Uae eso} Frog

v ‘MN. Sdeiess

“Aas oa ASSO _

   
  

  

mune

ge -

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 2of 6
Case: 5:19-cv-01802-JRA Doc #: 1 Filed: 08/07/19 3 of 6. PagelD #: 3

Pro Se 6 (Rev. 12/16) Complamt for a Civil Case Alleging that the Defendant Owes the Plainuff a Sum of Money

If. Basis for Jurisdiction
Federal courts are courts of limited jurisdiction (limited power). Under 28 U.S.C. § 1332, federal courts may
hear cases in which a citizen of one State sues a citizen of another State or nation and the amount at stake is

more than $75,000, In that kind of case, called a diversity of citizenship case, no defendant may be a citizen of
the same State as any plaintiff. Explain how these jurisdictional requirements have been met.

A. The Plaintiff(s)

L. [f the plaintiff is an individual

  
   

The plaimtitl, (name) - a koe
State of sname) OWo :

2. If the plainutf is a corporation
The plaintiff, (name) ‘ is incorporated

under the laws of the State of (name)

and has its principal place of business in the State of (name)

([fmore than one plaintiffis named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

B. The Defendant(s)

  
   

L. It the defendant is an inde

  

—
xn uf \: 2 is a citizen of

. Orisa citizen of

The defendant, (nanie)

the State of (name) Asano i CC .
VJ

(foreign nation)

 

2: [f the defendant is a corporation
The defendant, (name) , is incorporated under
the laws of the State of (name) , and has its

principal place of business in the State of name)

 

Or is incorporated under the laws of (foreign nation)

and has its principal place of business in (name)

 

(Ifmore than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

Cc. The Amount in Controversy

The amount in controversv—the amount the plaintiff claums the defendant owes or the amount at
stake-is more than $75,000, not counting interest and costs of court, because (explain):

Page 3 of 6
Case: 5:19-cv-01802-JRA Doc #:1 Filed: 08/07/19 4 of 6. PagelD #: 4

Pro Se 6(Rev_ 12/16) Complaint tor a Civil Case Alleging that the Defendant Owes the Plaintiff a Sum of Money

ILL Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff ts entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. [f more than one claim is asserted, number each claim and
write a short and plain statement of each claim ina separate paragraph. Attach additional pages if needed.

Che defendant, (name) “Vxnvwld a N\ Cava) . oWes the plaintull (specifi tie
amount) $ a h \ aN iN ( 5 , because (use one or more of the following, tis appropriate):

A. On a Promissory Note

    
 

On (date) , the defendant signed and delivered a note promising to pay the plaintiff
On (date) Wi the sum of (specify the amount) $ Dei mus) _ with interest at the rate
Of (specify the amount) | A percent. The defendant has not paid the amount due and owes
(state the amount of unpaid principal and interest) $ jj ge \\ oO WO . Acopy o f the note is attached as an

exhibit or is summarized below. (ach the note or swunmarize what the document says.)

 

We

B. On an Account Between the Parties
The defendant owes the plaintiff (speci the amount) $ . This debt arises from an
account between the parties, based on (state the basis, such as an agreement between a credit-card company and a

credit-card halder)

 

The plaintiff sent the defendant a statement of the account listing the transactions over a certain period
and showing the bills sent, the payments received or credits approved, and the balance due. The
defendant owes (specifi the amount) $ . Copies of the bills or account statements are

attached as exhibits or summurized below. (attach the statements or stammarize what they say.)

Page 4 of 6
Case: 5:19-cv-01802-JRA Doc #: 1 Filed: 08/07/19 5o0f 6. PagelID#: 5

Pro Se 6 (Rev 12/16) Complaint for a Civil Case Alleging that the Defendant wes the Planutfa Sum of Money

C, For Goods Sold and Delivered
The defendant owes the plaintill jspecii the amoune) $ . for goods sold and delivered

by the plaintiff to the defendant from (dare) to (date)

D. For Money Loaned
The defendant owes the plaintiff (specifi tre amount) $ , for money the plaintiff loaned

the defendant on (date)

E. For Money Paid by Mistake
The defendant owes the plaintifl (specify the amount) $ for money paid by mistake to
the defendant on (date) , When the defendant received the payment from (specifi wha

patd and describe the circumstances of the pe rien:

F. For Money Had and Received
The defendant was paid money (specify the amount) $ on (date) by

(identify who paid and describe the circumstances af the payment)

 

 

It is unjust for the defendant n not t to pay the plaintif?: the money received because (explain the reason, such as

 

that the money was uitencded to be paid to the plametiff, or was patd by coercion, duress, or fraud, or was an overpayment ar a

deposit to be renirned)

 

IV. Relief
State briefly and precisely what damages or other relief the plaintiff asks the court to order, Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include

the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or

ain ah thy deLrdank x Onlrw to OUa Fel EX
“Deka Arana Und Sekes (es we drank roan
Ine Sw. ana oh ok RARE Wok St Nin,
CY Sua ar fo done LW C. Rasn
Be Chu up O yo Anouk OAR 80 ve HY

  
Case: 5:19-cv-01802-JRA Doc #: 1 Filed: 08/07/19 6 of 6. PagelD #: 6

Pro Se 6 (Rev. 12/16) Complaint fora Civil Case Alleging that the Defendant Owes the Plainuff a Sum of Money

Vv. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, | certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery: and (4) the complaint otherwise complies with the
requirements of Rule 11.

A.

For Parties Without an Attorney
I agree to provide the Clerk's Office with any changes to my address where case-related papers may be

served. [ understand that my failure to keep a current address on file with the Clerk's Office may result
in the dismissal of my case.

Date of signing:

  

Signature of Plaintiff

Printed Name of Plaintiff Cc \ar r 4 J a = oe

For Attorneys

Date of signing:

Signature of Attorney

 

Printed Name of Attomey

Bar Number

 

Name of Law Firm

Street Address
State and Zip Code

 

Telephone Number

 

E-mail Address

Page 6 of 6
